Citation Nr: 1426206	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-11 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for osteophytes, cervical condition.

2.  Entitlement to service connection for low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied the Veteran's claim to reopen claims of entitlement to service connection for osteophytes, cervical condition and a low back condition.  

The Board subsequently found that new and material evidence had been submitted sufficient to reopen the claims on appeal, and remanded the claims for further development, in June 2010.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with an additional hearing before the Board.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in April 2010.  By letter dated May 2014, the Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board, and he was provided the opportunity to testify at another hearing.  The Veteran responded in the affirmative later that month, indicating that he wanted to appear at a hearing before a VLJ via videoconferencing equipment.  Thus, remand is required to schedule another hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



